Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 4/21/2021 has been entered.  Claims 1-14 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection, 112(b) rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 1/27/2021.

	Response to Arguments
Applicant’s arguments, see pages 6-10, filed 4/21/2021, with respect to the rejections of claims 1-14 under 35 U.S.C. 103, have been fully considered and are persuasive.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “a reference image data storage section that stores data of a reference image …”, “a viewing point information acquisition section that acquires information relating to a viewing point”, “a projection section that represents on a plane of a display image a position and a shape of an image of the object when the space is viewed from the viewing point”, “a pixel value determination section that determines values of pixels …”, “an output section that outputs the data of the display image”, “wherein the reference image data storage section stores data of a plurality of the reference images …”, “wherein the pixel value determination section further finds a value of a subject pixel used to determine a value …”, “wherein the pixel value determination section finds a value of a subject pixel …”, “wherein the reference image data storage section further stores data of a depth image corresponding to the reference image”, “the pixel value determination section selects the reference image used for determination of a value of a subject pixel used to determine a value in the display image …”, “wherein the pixel value determination section alters the number of reference images used as candidates for determining pixel values …”, wherein the reference image data storage section stores data of the reference images in respect of a plurality of the reference viewing points …”, “wherein the pixel value determination section changes over whether or not the reference image is employed in determination of a value of a pixel of the display image …”, “wherein the pixel value determination section changes over whether or not the reference image 4Atty Docket No.: 545-786 is employed in determination of a value of a pixel constituting an image of the object, depending on the object”, “wherein the reference image data storage section further stores data of dedicated reference images representing images when a specified object is seen from a prescribed reference point”, “the pixel value determination section determines a value of a pixel constituting an image of the specified object in the display image, using a value of a pixel in the dedicated reference image”, “a reference image generating device receiving settings of the reference viewing points …”,  and “storing the generated data in the reference image data storage section” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest wherein a spatial distribution of the reference viewing points with respect to the space is of a higher density in ranges where a probability of the user-designated location being located is higher than in other ranges; and
wherein when movement is occurring whereby the object is shifting, reference images for the reference viewing points include data of video images reflecting the movement, such that the reference viewing points are also made to move correspondingly: and
wherein when the object has a higher probability of being observed than other objects moving in the space, movement of the higher probability object in the space is represented in more detail than movement of the other objects without increasing reference image data, by prioritizing representing movement of the higher probability object over representing movement of the other objects when combining reference images in the context of claims 1, 13, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619